PRESTON H. HUFFT, Judge, Pro Tern.,
concurring in part, dissenting in part.
I concur in the general damage award of $35,000.00 and the denial of the claim for past and future medical expenses. I dissent from that part of the decision which awards the plaintiff $40,000.00 in special damages for lost income and diminished earning capacity. The record does not support an award for lost income and diminished earning capacity.
Since the primary insurance coverage exceeds the $35,000.00 in general damages, I would dismiss plaintiff’s action against the underinsured carrier, Safeco Insurance Company.